Citation Nr: 0817063	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.

2.  Entitlement to an initial, compensable disability rating 
for patellofemoral syndrome of the left knee, from May 10, 
2005 to October 31, 2006.

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee, from 
October 31, 2006.  

4.  Entitlement to service connection for syncope.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 2001 until May 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.     

The Board notes that the August 2005 rating decision also 
denied a claim for service connection for a right shoulder 
disorder.  However, the September 2005 Notice of Disagreement 
did not include his right shoulder claim and no subsequent 
disagreement was submitted.  As a consequence, the issue is 
not before the Board for appellate review.  

The August 2005 rating decision also denied a claim for 
service connection for syncope, which the veteran filed a 
Notice of Disagreement for in September 2005.  A Statement of 
the Case was issued in June 2006, but the veteran did not 
file a Substantive Appeal within the applicable time period 
following it.  The RO provided the veteran the benefit of the 
doubt in regards to his desire to appeal the syncope claim in 
a September 2007 Supplemental Statement of the Case.  Based 
on the veteran's reliance on the RO's readjudication of his 
syncope claim, the Board will also grant the veteran the 
benefit of the doubt and deems this issue to be currently 
before the Board.

Service connection for migraine headaches and patellofemoral 
syndrome of the left knee were initially granted by the 
August 2005 rating decision, with a 10 percent rating granted 
for migraine headaches and a noncompensable rating for 
patellofemoral syndrome of the left knee, which the veteran 
appealed.  A June 2006 rating decision granted a 30 percent 
rating for migraine headaches, and an August 2007 rating 
decision granted a 10 percent rating for patellofemoral 
syndrome of the left knee.  The veteran has not withdrawn his 
claims and is presumed to be seeking the maximum benefits 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The veteran also requested a hearing before a member of the 
Board, which was scheduled for May 2008.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The entitlement to service connection for syncope is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by 
frequent complaints of migraines that are sometimes 
prostrating.

2.  The veteran's patellofemoral syndrome of the left knee 
was manifested by a range of motion from 0 to 120 degrees and 
no subluxation or lateral instability, from May 10, 2005 to 
October 31, 2006.

3.  The veteran's patellofemoral syndrome of the left knee 
was manifested by a full range of motion and no subluxation 
or lateral instability, from October 31, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (2007).

2.  From May 10, 2005 to October 31, 2006, the schedular 
criteria for a compensable disability rating for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2007).

3.  From October 31, 2006, the schedular criteria for 
assignment of a disability rating in excess of 10 percent for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran's migraine headaches and patellofemoral syndrome 
of the left knee claims arises from his disagreement with the 
initial evaluations following grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA regarding these claims.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA outpatient treatment records and in 
June 2005, he was afforded a formal VA examination. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating. A 50 percent rating, which is the maximum 
available rating pursuant to Diagnostic Code 8100, is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. 

Additionally, in regards to rating the knee, under Diagnostic 
Code 5260 a noncompensable evaluation is for assignment when 
flexion is limited to 60 degrees, a 10 percent evaluation 
when flexion is limited to 45 degrees, a 20 percent 
evaluation when flexion is limited to 30 degrees, and a 30 
percent evaluation for flexion limited to 15 degrees. Under 
Diagnostic Code 5261, a noncompensable evaluation is also for 
assignment when extension is limited to 5 degrees, while a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation when extension 
is limited to 15 degrees, a 30 percent evaluation when 
extension is limited to 20 degrees, a forty percent 
evaluation when extension is limited to 30 degrees, and a 50 
percent evaluation when extension is limited to 45 degrees.

Another potentially applicable knee regulation is Diagnostic 
Code 5257, under which a 10 percent evaluation would be 
warranted with evidence of slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation would be 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation would only be warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Migraine Headaches Claim

The veteran essentially claims that his service-connected 
migraine headaches are more severe than indicated by the 30 
percent rating already granted him.

Service medical records indicated that the veteran was 
treated for migraines multiple times during service, 
including in September 2003 and April 2004.  

A VA examination was provided in June 2005, following the 
veteran's May 2005 discharge from service.  The veteran 
reported having 1 to 2 headaches per week, with associated 
nausea, vomiting, and dizziness.  He reported having to lie 
down and not being able to perform his regular activities at 
those times.  He used over the counter medications.  His 
headaches would last up to 12 hours.  He was diagnosed with 
migraine headaches.

VA outpatient treatment records generally reveal that the 
veteran has received treatment for his migraines since 
exiting service.  An August 2005 VA outpatient treatment 
record noted that the veteran complained of migraine 
headaches daily.  In a September 2005 VA neurology consult, 
the veteran reported that he had migraines from 3 to 6 times 
a week, lasting several hours.  The veteran had previously 
been prescribed medications, but had not found a successful 
medication.  

In a February 2006 VA outpatient treatment record, the 
veteran was found to have classic migraines, which have 
worsened over the past two years.  In a May 2006 VA 
outpatient treatment record, the veteran reported that one of 
his medications stopped 80 percent of his headaches and that 
his main complaint was not having enough medication for the 
month.  He stated that his migraines were quite well 
controlled on medication.  

A February 2007 VA outpatient treatment record found the 
veteran to have been taking medication and noted that it was 
working well.  The veteran reported headaches 5 to 6 times a 
week.  They typically lasted 1 to 2 hours after he took his 
medication, and occasionally lasted all day.  

A May 2007 VA neurology clinic record noted that the veteran 
reported that Botox had almost eliminated his non-migraine 
headaches, which now occurred only 1 to 2 times a week 
instead of every day.  His migraines occurred around 3 to 4 
times a week.  When he took his medication at the onset, it 
would help decrease the duration of the migraine to 90 
minutes or less and worked for about 80 percent of the 
migraines, while the remaining 20 percent of his migraines 
lasted 6 to 12 hours.  

The veteran has also submitted statements, including his 
September 2005 Notice of Disagreement, in which he has stated 
that his migraines have interfered with his work.  In his 
June 2006 VA Form 9, the veteran reported having to sometimes 
take time off from work due to his migraines.  In his October 
2007 VA Form 9 he reported receiving warnings regarding his 
missed time at work due to his migraines.

To qualify for a 50 percent rating, the evidence would have 
to demonstrate that the veteran has very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Although the veteran has reported 
frequent prostrating attacks, he has not demonstrated that 
his attacks are completely prostrating and productive of 
severe economic inadaptability.  The veteran reported that 
his migraines are well controlled with medication, such as in 
his May 2006 and February 2007 VA outpatient treatment 
records.  Additionally, although the veteran has repeatedly 
stated that he has missed time off work due to his migraines; 
he is still able to adapt to perform his job despite his 
migraines.  He has not provided evidence indicating severe 
economic inadaptability.  The veteran continues to work and 
has adapted to living with his migraines.  Severe economic 
inadaptability is necessary to qualify for a 50 percent 
rating, and it has not been demonstrated by the record.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for migraine headaches is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Left Knee Claim

The veteran also contends that his service-connected left 
knee disability is more severe than indicated by the ratings 
granted him.  

Service medical records indicate that the veteran complained 
of knee injury.  October 2003 and November 2003 records noted 
a left knee MCL injury.  

A VA examination was provided to the veteran in June 2005.  
The veteran reported pain in his left knee on a daily basis, 
particularly when he walked on it or performed any kind of 
activity on it, as well as pain first thing in the morning.  
He reported no flare-ups of pain.  He also reported not 
avoiding activities due to his knee.  

The VA examiner found his knee to have no swelling, erythema, 
ligamental instability, or pain to palpation of the medial or 
lateral joint line.  Range of motion was 0 to 120 degrees, 
with no change with repetitive motion.  There was no 
limitation of joint function with flare-ups or repetitive 
motion.  X-rays noted that there was no evidence of 
degenerative change or fracture.  The veteran was diagnosed 
with patellofemoral syndrome of the left knee.  

VA outpatient treatment records generally indicated that the 
veteran was treated for his left knee pain following service.  
One August 2005 VA outpatient treatment record noted that he 
complained of sharp, shooting pain for his left knee that was 
constant or intermittent at times.  His knee also popped.  

The veteran reported that his knee pain had increased in an 
October 2006 VA outpatient treatment record.  He denied that 
the knee was locking, but did report it giving out and 
clicking.  He also reported taking Motrin for pain.  

The October 2006 VA physician found him to have mild 
tenderness along the medial joint line, no tenderness along 
the lateral joint line, and minimal tenderness with palpation 
of the patella.  He had a full range of motion.  There was no 
palpable effusion, no ligamentous laxity, and a negative 
Lachman's and Drawer's maneuver.  

Range of motion was found to be from 0 to 120 degrees in the 
June 2005 VA examination.  He was also found to have a full 
range of motion in an October 2006 VA outpatient treatment 
records.  Such ranges of motion are not indicative of a 
compensable disability rating, as indicated under Diagnostic 
Codes 5260 or 5261.   

Ratings would also not be applicable under Diagnostic Code 
5257 for recurrent subluxation or lateral instability.  The 
June 2005 examination and October 2006 VA outpatient 
treatment record found negative joint instability and 
subluxation of the left knee.  Ratings based on ankylosis, 
dislocated cartilage, or the removal of cartilage are also 
not applicable, as there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.  Diagnostic Codes 5256, 5258, and 5259.

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of a compensable rating for the left knee is not 
warranted from May 10, 2005 to October 31, 2006.  
Additionally, a rating in excess of 10 percent is not 
warranted after October 31, 2006.   

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's left knee disability is likely manifested by some 
functional limitation due to pain on motion. The Board notes 
that the noncompensable rating and subsequent 10 percent 
rating already granted him for his left knee contemplated 
complaints of pain.  Indeed, in assigning the veteran the 10 
percent disability rating from October 31, 2006, the RO 
apparently afforded the veteran all reasonable doubt in 
applying the DeLuca criteria based on the veteran's 
additional complaints of knee impairment.  The Board finds 
that there is no evidence of any other functional impairment 
which would warrant a higher ratings than those already 
assigned for the complaints of pain or impairment. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration. There 
is no evidence of exceptional or unusual factors are in 
evidence, such as marked interference with employment or 
frequent periods of hospitalization, marked interference such 
as frequent periods of hospitalization or any other factor 
that would render inappropriate the application of regular 
rating standards with regard to the veteran's back 
disability.  Treatment has been very limited and the veteran 
is not shown to have been hospitalized due to his knee 
disability.  Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert, 1 Vet.App. at 58.  
The veteran's claims for a disability rating for a 
compensable left knee disability from May 10, 2005 to October 
31, 2006 and in excess of 10 percent after October 31, 2006 
are denied.  


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.  

Entitlement to an initial, compensable disability rating for 
patellofemoral syndrome of the left knee, from May 10, 2005 
to October 31, 2006, is denied.

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee, from October 
31, 2006, is denied.  


REMAND

The veteran essentially contends that his syncope disorder is 
related to service.  Service medical records indicate that 
the veteran was treated for syncope at various times, 
including in November and December of 2001.  VA outpatient 
treatment records, including one from May 2007 indicates that 
the veteran has also been treated for syncope following 
service.  VA examinations from June 2005 and August 2007 also 
indicate that the veteran has been evaluated for his syncope.  
However, no medical opinion has been provided as to whether 
the veteran's syncope is related to his time in service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
syncope related disorder found to be 
present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not that any syncope 
related disorder found to be present 
had its onset in or is related to 
service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

	2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


